             Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


CONNECT INSURANCE AGENCY,                        :
INC. and CONNECT MGA, LLC,                       :
                                                 :
        Plaintiffs,                              :
                                                 :    Case No. 1:20-cv-00849-LY
v.                                               :
                                                 :
AMERICAN FAMILY CONNECT                          :
INSURANCE AGENCY, INC.,                          :
                                                 :
        Defendant.                               :


      DEFENDANT AMERICAN FAMILY CONNECT INSURANCE AGENCY, INC.’S
     MOTION TO TRANSFER VENUE TO THE EASTERN DISTRICT OF WISCONSIN
                      PURSUANT TO 28 U.S.C. § 1404(a)

        Defendant American Family Connect Insurance Agency, Inc. (“American Family”)

respectfully moves, pursuant to 28 U.S.C. § 1404(a), to transfer this case to the Eastern District

of Wisconsin, Green Bay Division. The focus of this trademark infringement litigation is

American Family’s conduct, and its witnesses and documents are located in Wisconsin. By

contrast, plaintiffs Connect Insurance Agency, Inc. (“Connect Insurance”) and Connect MGA,

LLC (“Connect MGA”) do not appear to have any connection to the Western District of Texas,

and it is not clear why they filed this action in Travis County, Texas. Based on an application of

the section 1404 factors, this action should be transferred to Green Bay.

                                 FACTUAL BACKGROUND

A.      Plaintiffs Have No Discernible Connection To This District.

        1.      Connect Insurance

        According to the Original Petition, Connect Insurance “is a Texas corporation with its

home office in Tarrant County, Texas.” (Original Petition at 1 (¶ 3).) Tarrant County is located
              Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 2 of 18




within        the      Northern    District      of        Texas,   Fort      Worth        Division.    (See

http://www.txnd.uscourts.gov/city-data/tarrant-county (last accessed 10/9/20).)

         According to records filed with the Texas Secretary of State, Connect Insurance is a

Texas for-profit corporation with its principal place of business at 7425 NW 4th Street,

Plantation, Florida 33317. (8/14/20 Declaration of Naikang Tsao in Supp. of Def’s Notice of

Removal (“Tsao Decl.”), Exhibit A (Dkt. No. 1-4).) Plantation, Florida is a city in Broward

County,        which     is   located   within        the     Southern     District   of     Florida.   (See

https://www.flsd.uscourts.gov/federal-judicial-districts-florida (last accessed 10/9/20).)

         Irrespective of how plaintiffs explain the above discrepancy—i.e., whether Connect

Insurance’s principal place of business is in the Northern District of Texas or in the Southern

District of Florida—the fact remains that Connect Insurance is not at home in the Western

District of Texas.

         2.         Connect MGA

         According to the Original Petition, plaintiff Connect MGA “is a Texas limited liability

company with its home office in Collin County, Texas.” (Original Petition at 1 (§ 3) (Dkt. No.

1-1).) Collin County is located within the Eastern District of Texas, Sherman Division. (See

http://www.txed.uscourts.gov/court-locator (last accessed 10/9/20).)

         According to records filed with the Texas Secretary of State, Connect MGA has the

following members:

          Connect MGA Members                 Address (Federal Judicial District)

          Steve Dunkle                        226 North Nova Rd. #151
                                              Ormond Beach, FL 32174 (M.D. Fla.)

                                              3700 W. 15th St., Suite 200A
                                              Plano, TX 75075 (E.D. Tex.)




                                                       2
         Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 3 of 18




        Wendy Hutchinson               2500 Legacy Drive, Suite 120
                                       Frisco, TX 75034 (E.D. Tex.)

                                       3700 W. 15th St., Suite 200A
                                       Plano, TX 75075 (E.D. Tex.)

        Keith Moon                     2500 Legacy Drive, Suite 120
                                       Frisco, TX 75034 (E.D. Tex.)

                                       3700 W. 15th St., Suite 200A
                                       Plano, TX 75075 (E.D. Tex.)
        Jeremy M. Pool                 50 Forest Mill Trail, Suite 100
                                       Mansfield, TX 76063 (N.D. Tex.)

                                       3700 W. 15th St., Suite 200A
                                       Plano, TX 75075 (E.D. Tex.)

        Bradley Smith                  2500 Legacy Drive, Suite 120
                                       Frisco, TX 75034 (E.D. Tex.)

                                       3700 W. 15th St., Suite 200A
                                       Plano, TX 75075 (E.D. Tex.)

        Connect Alliance Operating     See discussion in next paragraph
        Company, LLC

(See Tsao Decl., Exhibit B.)

       Based on Texas Secretary of State records, Connect Alliance Operating Company, LLC

(“Connect Alliance”) lists the following members:

         Connect Alliance Members       Address (Federal Judicial District)

         Steven G. Dunkle               125 S. State Road 7, Suite 104-178
                                        Wellington, FL 32174 (S.D. Fla.)

                                        3700 W. 15th St., Suite 200A
                                        Plano, TX 75075 (E.D. Tex.)

         Wendy Hutchinson               2500 Legacy Drive, Suite 120
                                        Frisco, TX 75034 (E.D. Tex.)

                                        3700 W. 15th St., Suite 200A
                                        Plano, TX 75075 (E.D. Tex.)



                                              3
         Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 4 of 18




         Keith Moon                    2500 Legacy Drive, Suite 120
                                       Frisco, TX 75034 (E.D. Tex.)

                                       3700 W. 15th St., Suite 200A
                                       Plano, TX 75075 (E.D. Tex.)

         Jeremy M. Pool                2733 Spartacus Drive
                                       Grand Prairie, TX 75052 (N.D. Tex.)

                                       3700 W. 15th St., Suite 200A
                                       Plano, TX 75075 (E.D. Tex.)

         Bradley Smith                 300 Blackburn Street #2501
                                       Dallas, TX 75204 (N.D. Tex.)

                                       3700 W. 15th St., Suite 200A
                                       Plano, TX 75075 (E.D. Tex.)

         PDSCMGA, LLC                  See discussion below

         A1M Inc.                      See discussion below


(See Tsao Decl., Exhibit C.)

       Based on Texas Secretary of State records, PDSCMGA, LLC—which is a member of

Connect Alliance—lists the following members:

        PDSCMGA, LLC Member           Address (Federal Judicial District)

        Steven G. Dunkle              1 Broadwater Dr.
                                      Ormond Beach, FL 32174 (M.D. Fla.)

        Jeremy M. Pool                1575 Burleson Retta Rd.
                                      Burleson, TX 76028 (N.D. Tex.)


(See Tsao Decl., Exhibit D.)

       According to records filed with the Texas Secretary of State, A1M Inc.—which is a

member of Connect Alliance—is a Texas for-profit corporation with its principal place of

business at 3408 Armstrong Avenue, Dallas, Texas 75208. (See Tsao Decl., Exhibit E.)




                                              4
          Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 5 of 18




       In sum, neither plaintiff Connect MGA nor any of its members is located or based in the

Western District of Texas.

B.     Defendant American Family, Its Witnesses And Documents Are In The
       Eastern District of Wisconsin.

       Defendant American Family is a Wisconsin corporation with its principal place of

business at 3500 Packerland Drive, De Pere, Wisconsin 54115-9034. (See Tsao Decl., Exhibit F.)

De Pere is located in Brown County, Wisconsin, which is within the Eastern District of

Wisconsin, Green Bay Division. (See https://www.wied.uscourts.gov/counties-served-division

(last accessed 10/9/20).)

       American Family’s office and documents, including but not limited to documents relating

to its business, its customers and its financial and accounting records, are located in De Pere,

Wisconsin. (Declaration of Chris M. Salemi (“Salemi Decl.”) ¶ 5.) American Family witnesses

with knowledge of its use of the word “connect” in its trade name, its business and financial

information, and its relationship with American Family Connect Property and Casualty Insurance

Company (“AFCPCIC”), are located in the Eastern District of Wisconsin. (See Salemi Decl. ¶ 4;

Declaration of Tina Holewinski (“Holewinski Decl.”) ¶¶ 3, 5; Declaration of Michelle M. Jensen

(“Jensen Decl.”) ¶¶ 4-5; Declaration of Jill Fochs (“Fochs Decl.”) ¶ 4.)

       American Family does not have any offices, employees or any other physical presence in

Texas. (Salemi Decl. ¶ 5.) American Family does no advertising or marketing in Texas or in any

other State. (Fochs Decl. ¶ 5.) American Family does not own the “Connect Powered by

American Family Insurance” brand name. (Id. ¶ 4.) American Family is an insurance “agency”;

it is not an insurance “company” and does not issue insurance policies to customers. (Salemi

Decl. ¶ 4.) American Family has appointments with nine other insurance companies that sell

insurance to American Family customers. (Id.)



                                                5
          Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 6 of 18




                                      LEGAL STANDARD

       “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought or

to any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). Section

1404(a) requires the court to first evaluate whether the suit could have been brought in the

district or division to which the moving party proposes transferring it. In re Horseshoe Entm’t,

337 F.3d 429, 433 (5th Cir. 2003) (per curiam). Venue is proper in a judicial district in which

any defendant resides, if all defendants are residents of the same state. 28 U.S.C. § 1391(b)(1).

       If the case could properly have been brought in the proposed forum, then the court must

consider certain private and public interest factors to determine whether, on balance, transferring

the case would best serve the interests of justice and be more convenient for the parties and

witnesses. In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008) (“Volkswagen II”)

(en banc). The private interest factors include: “(1) the relative ease of access to sources of proof;

(2) the availability of compulsory process to secure the attendance of witnesses; (3) the cost of

attendance for willing witnesses; and (4) all other practical problems that make trial of a case

easy, expeditious and inexpensive.” Id. (quoting In re Volkswagen AG, 371 F.3d 201, 203 (5th

Cir. 2004) (“Volkswagen I”) (per curiam)). The public interest factors are: “(1) the administrative

difficulties flowing from court congestion; (2) the local interest in having localized interests

decided at home; (3) the familiarity of the forum with the law that will govern the case; and (4)

the avoidance of unnecessary problems of conflict of laws [or in] the application of foreign law.”

Id. (quoting Volkswagen I, 371 F.3d at 203). “A motion to transfer venue pursuant to § 1404(a)

should be granted if ‘the movant demonstrates that the transferee venue is clearly more




                                                  6
          Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 7 of 18




convenient’ . . . .” In re Radmax, Ltd., 720 F.3d 285, 288 (5th Cir. 2013) (quoting Volkswagen II,

545 F.3d at 315).

       Fifth Circuit precedent forbids treating the plaintiffs’ choice of venue as a distinct factor

in the section 1404(a) analysis. Volkswagen II, 545 F.3d at 314 n.10. Rather, a plaintiff’s choice

of venue corresponds to the burden that a moving party must meet in order to demonstrate that

the transferee venue is a clearly more convenient venue. Id. A district court errs when it affords

plaintiff’s choice of venue “considerable deference” or “inordinate weight.” In re TS Tech USA

Corp., 551 F.3d 1315, 1320 (Fed. Cir. 2008) (applying Fifth Circuit law). Moreover, “when a

plaintiff is not a resident of the chosen forum, or the operative facts underlying the case did not

occur in the chosen forum, the court will not give as much deference to a plaintiff’s choice.”

Freehold Licensing, Inc. v. Aequitatem Capital Partners, LLC, No. A-18-CV-413 LY, 2018 WL

5539929, at *6 (W.D. Tex. Oct. 29, 2018) (citation omitted), report and recommendation

adopted, No. 1:18-CV-413-LY, 2018 WL 11170601, at *1 (W.D. Tex. Nov. 19, 2018); see also

Rosenthal v. Blue Diamond Growers, Inc., No. SA-03-CV-424-RF, 2003 WL 22736550, at *2

(W.D. Tex. Nov. 12, 2003) (where “Plaintiffs are not residents of the forum chosen . . . their

choice may be given less weight in ruling on a discretionary transfer”).

       The location of a party’s counsel also “is irrelevant and improper for consideration in

determining the question of transfer of venue.” In re Horseshoe Entm’t, 337 F.3d at 434; see also

Freehold Licensing, 2018 WL 5539929, at *8 (“[T]he word ‘counsel’ does not appear anywhere

in § 1404(a), and the convenience of counsel is not a factor to be assessed in determining

whether to transfer a case under § 1404(a).”) (quoting Volkswagen I, 371 F.3d at 206).




                                                7
           Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 8 of 18




         Finally, section 1404(a)

                is a safety valve of sorts, and serves to give corporations—which,
                due to their frequently pervasive contacts nation-wide, are often
                subject to venue virtually anywhere—some recourse from the
                highly permissive general venue rule found in 28 U.S.C. § 1391.
                See In re Volkswagen of Am., 545 F.3d at 313. “The underlying
                premise of § 1404(a) is that courts should prevent plaintiffs from
                abusing their privilege under § 1391 by subjecting defendants to
                venues that are inconvenient under the terms of § 1404(a).” Id.
                “Thus, while a plaintiff has the privilege of filing his claims in any
                judicial division appropriate under the general venue statute,
                § 1404(a) tempers the effects of the exercise of this privilege.” Id.

Opperman v. Path, Inc., No. A-12-CA-219-SS, 2013 WL 7753577, at *3 (W.D. Tex. Jan. 15,

2013).

                                            ARGUMENT

I.       THIS ACTION COULD HAVE BEEN BROUGHT IN THE EASTERN DISTRICT OF
         WISCONSIN.

         For venue purposes, a defendant entity is a resident of any judicial district in which it is

subject to the federal court’s personal jurisdiction with respect to the civil action at issue.

28 U.S.C. § 1391(c)(2). A federal court may exercise jurisdiction over an entity “when [its]

affiliations with the State are so ‘continuous and systematic’ as to render [it] essentially at home”

in that state. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)

(quoting Int'l Shoe Co. v. Washington, 326 U.S. 310, 317 (1945)). Here, American Family’s

principal place of business is in De Pere, Wisconsin, which is located in the Eastern District of

Wisconsin. Thus, plaintiffs Connect Insurance and Connect MGA could have brought this action

against American Family in that district.




                                                  8
            Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 9 of 18




II.    BASED ON THE SECTION 1404 FACTORS, THE EASTERN DISTRICT OF WISCONSIN IS
       THE CLEARLY MORE CONVENIENT FORUM.

       A.      The Private Interest Factors Favor Transfer.

               1.     Relative ease of access to sources of proof

       The first private interest factor, access to sources of proof, pertains to where documentary

evidence, such as documents and physical evidence, is stored. See Volkswagen II, 545 F.3d at

316 (discussing the location of documents and physical evidence relating to a vehicle accident).

Despite technological advances that make the physical location of documents less significant, the

location of sources of proof remains a “meaningful factor in the analysis.” Id. “That access to

some sources of proof presents a lesser inconvenience now than it might have absent recent

developments does not render this factor superfluous.” Id.; see also Carruth v. Michot, No. A-

15-CA-189-SS, 2015 WL 6506550, at *9 (W.D. Tex. Oct. 26, 2015) (same).

       In this trademark infringement lawsuit, plaintiffs allege that American Family’s name—

which utilizes the word “[c]onnect” in it—and the mark “Connect Powered by American Family

Insurance,” resemble plaintiffs’ trade names and marks, all with the intent to confuse the public.

(Original Petition at 3 (§ 7).) All of American Family’s documents—including but not limited to

documents relating to its business, its customers and its financial and accounting records—are

located in De Pere, Wisconsin where American Family is headquartered. (Salemi Decl. ¶ 5.) As

this Court has explained in the trademark context:

               in infringement cases “the bulk of the relevant evidence usually
               comes from the accused infringer” and, therefore, “the place
               where the defendant’s documents are kept weigh in favor of
               transfer to that location.” Millennium, L.P. v. Hyland Software,
               Inc., 2003 WL 22928644, at *4 (S.D.N.Y. Dec. 10, 2003); see
               also, DataQuill, Ltd. v. Apple Inc., 2014 WL 2722201, at *3 (W.D.
               Tex. June 13, 2014) (“The Federal Circuit has observed that ‘[i]n
               patent infringement cases, the bulk of the relevant evidence usually
               comes from the accused infringer,’ and therefore the location of
               the defendant's documents tends to be the more convenient venue”)


                                                9
           Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 10 of 18




                (quoting In re Genentech, Inc., 566 F.3d 1338, 1345 (Fed. Cir.
                2009)).

Wet Sounds, Inc. v. Audio Formz, LLC, No. A-17-CV-141-LY, 2017 WL 4547916, at *2 (W.D.

Tex. Oct. 11, 2017),1 report and recommendation adopted, No. 1:17-CV-141-LY, 2018 WL

1219248, at *1 (W.D. Tex. Jan. 22, 2018). Because American Family is located in the Eastern

District of Wisconsin, all of the evidence critical to this action is located there. Moreover,

because plaintiffs are not based in the Western District of Texas, none of their relevant

documents are located in this district. Accordingly, this factor favors transfer. Compare Wet

Sounds, 2017 WL 4547916, at *2.

                2.      Availability of compulsory process

         The second private interest factor is the availability of compulsory process to secure the

attendance of nonparty witnesses. This factor refers to Rule 45 of the Federal Rule of Civil

Procedure, which addresses the court’s subpoena power. Id. at *3. Under that Rule, the court can

compel a person to attend a trial, hearing, or deposition within 100 miles of where the person

resides, is employed, or regularly transacts business. Fed R. Civ. P. 45(c)(1)(A).

         Here, Tina Holewinski, the former Vice-President of Agency Operations at AFCPCIC,

oversaw the operations of American Family until she went to work at a different insurance

company in eastern Wisconsin in March 2020. (Holewinski Decl. ¶¶ 2-3.) Holewinski is familiar

with the nature of American Family’s business, its relationship with other American Family

entities, including AFCPCIC and American Family Connect Insurance Company, its contractual

relationships with third parties, and how it obtains customers. (Id. ¶ 5.) She also was involved in

the transition from Ameriprise to American Family, and has knowledge of the regulatory and




1
    All emphasis in brief added unless otherwise noted.


                                                 10
         Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 11 of 18




licensing steps taken to implement the name change from Ameriprise to American Family in

various jurisdictions around the country. (Holewinski Decl. ¶ 5.)

       Likewise, Mary Boersma, Marketing Manager at non-party American Family Mutual

Insurance Company, S.I. (“AFMICSI”), has knowledge of AFMICSI’s historical usage of the

“American Family Insurance|connect” brand name with respect to certain of its affiliates.

Boersma also was involved in the decision to use the brand name “CONNECT, powered by

American Family Insurance” with respect to the entities acquired from IDS Property Casualty

Insurance Company/Ameriprise in October 2019, which are now known as AFCPCIC, American

Family Connect Insurance Company and American Family. (Declaration of Mark K. Boersma

(“Boersma Decl.”) ¶ 3.) Those three entities use the “CONNECT, powered by American Family

Insurance” brand name under license from AFMICSI. (Id.) Boersma conducted brand research

and made recommendations regarding the use of “CONNECT, powered by American Family

Insurance” by the three entities acquired from IDS/Ameriprise. (Id.)

       Because both Holewinski and Boersma reside in Wisconsin, they cannot be subpoenaed

to testify in the Western District of Texas. (See Holewinski Decl. ¶¶ 1, 6; Boersma Decl. ¶ 1.)

               3.     Cost of attendance for willing witnesses

       “The convenience of the witnesses is probably the single most important factor in transfer

analysis.” Affinity Labs of Texas, LLC v. Blackberry Ltd., No. 6:13-CV-362, 2014 WL

10748106, at *4 (W.D. Tex. June 11, 2014) (citation omitted) (examining location of party

witnesses in granting transfer). The Fifth Circuit applies the “100–mile rule,” which holds that

“[w]hen the distance between an existing venue for trial of a matter and a proposed venue under

§ 1404(a) is more than 100 miles, the factor of inconvenience to witnesses increases in direct

relationship to the additional distance to be traveled.” Volkswagen I, 371 F.3d at 204-05. “If the




                                                11
         Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 12 of 18




transferee venue would result in an average distance away from the witness that is shorter than

the original venue, then the convenience factor weighs in favor of transfer.” Auto-Dril, Inc. v.

Nat’l Oilwell Varco, L.P., No. 6:15-CV-00091, 2016 WL 6909479, at *8 (W.D. Tex. Jan. 28,

2016) (citations omitted).

       Here, the cost to witnesses favors transfer. As this Court noted in Wet Sounds, “in

infringement cases ‘the bulk of the relevant evidence usually comes from the accused

infringer[.]’” 2017 WL 4547916, at *2; see also Affinity Labs., 2014 WL 10748106, at *6

(“Since intellectual property infringement suits ‘often focus on the activities of the alleged

infringer, its employees, and its documents,’ the location of a product’s development ‘is often the

critical and controlling consideration in adjudicating transfer of venue motions.’”) (quoting

Minka Lighting, Inc. v. Trans Globe Imports, Inc., No. 3:02-CV-2538, 2003 WL 21251684, at *3

(N.D. Tex. May 23, 2003)). All of American Family’s witnesses are located in Wisconsin. These

witnesses include:

Name                 Job Title                 Subject Matter of Testimony       Present Location

Jill Fochs           Senior Manager,           Knowledge of AFCPCIC’s De Pere, WI
                     Marketing, American       marketing activities, including
                     Family Connect            all print and online marketing,
                     Property and Casualty     the operational changes made
                     Insurance Company         to AFCPCIC’s name and
                     (“AFCPCIC”)               logos, as well as changes
                                               made to the names and logos
                                               for American Family and
                                               American Family Connect
                                               Insurance Company, across all
                                               print and online platforms, the
                                               use of the “CONNECT
                                               powered       by     American
                                               Family” brand name by
                                               AFCPCIC and American
                                               Family, and AFCPCIC’s
                                               search     engine    marketing
                                               (SEM) and search engine



                                                12
        Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 13 of 18




                                           optimization (SEO) activities.
                                           (Fochs Decl. ¶ 4.)

Michelle Jensen   Senior Director,         Manages the sales activities of De Pere, WI
                  Policyholder Services,   450 AFCPCIC agents across
                  AFCPCIC; Vice-           the     country,     who     sell
                  President, American      insurance        policies      to
                  Family                   customers and service those
                                           policies; has knowledge of
                                           AFCPCIC’s business model,
                                           how it obtains insurance
                                           customers, its relationship
                                           with American Family, and
                                           how prospective customers
                                           are referred to American
                                           Family.     If    there     were
                                           instances of actual confusion
                                           —e.g.,     instances       where
                                           plaintiffs’ customers were
                                           inadvertently             buying
                                           insurance from AFCPCIC or
                                           calling     AFCPCIC         with
                                           questions      about     policies
                                           issued by plaintiffs—those
                                           contacts would go to the
                                           Policyholder            Services
                                           department       that     Jensen
                                           manages. (Jensen Decl. ¶¶ 4-
                                           5.)

Chris Salemi      Manager, Agency          Oversees the operations of De Pere, WI
                  Operations, AFCPCIC      American Family, including
                                           three team leads and 42 sales
                                           agents. Knows how customers
                                           get referred to American
                                           Family,     the     insurance
                                           companies that American
                                           Family refers customers to,
                                           how American Family derives
                                           commissions, and American
                                           Family’s financial reporting
                                           and accounting functions.
                                           (Salemi Decl. ¶ 4.)




                                           13
         Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 14 of 18




       Given the location of American Family’s relevant witnesses in eastern Wisconsin, the

cost and disruption to American Family caused by making witnesses available to testify during

discovery and at trial will be substantially higher should this action go forward here rather than

in the Eastern District of Wisconsin. Applying the Fifth Circuit’s “100-mile rule,” the distance

for each and every of these witnesses would be dramatically reduced, from about 1,300 miles if

they traveled to the Austin courthouse, to less than 50 miles, weighing in favor of transfer to the

Eastern District of Wisconsin.

       By contrast, plaintiffs’ party witnesses—who are less material to this trademark

infringement suit than American Family’s witnesses—would need to travel in any event, either

from Florida or from other areas of Texas. Thus, this factor favors transfer.

               4.      Other practical problems that make trial of a case easy,
                       expeditious and inexpensive

       The fourth private interest factor looks at practical concerns in the expedient and

inexpensive trial of the case. Here, the key party and non-party witnesses and documents are

located in the Eastern District of Wisconsin, while no known witnesses or documents are in this

district. Indeed, other than being the location where plaintiffs filed suit, this district has no

connection to this case. This weighs in favor of transfer. See DataQuill, Ltd. v. Apple Inc., No.

A-13-CA-706-SS, 2014 WL 2722201, at *4 (W.D. Tex. June 13, 2014) (finding this factor

supported transfer because “[m]ost of the witnesses are in California,” “[plaintiff] has no

presence in Austin,” and “it will be more practical to try this case in California than in Texas”).

       B.      The Public Interest Factors Favor Transfer.

               1.      Administrative difficulties flowing from court congestion

       The first public factor focuses on “the administrative difficulties flowing from court

congestion.” Volkswagen I, 371 F.3d at 203 (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235,



                                                 14
         Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 15 of 18




241 n.6 (1981)). According to the Administrative Office for the U.S. Courts, for the period

ending June 30, 2020, the time from filing to trial in civil cases was 22.4 months in the Western

District of Texas and was 31.5 months in the Eastern District of Wisconsin. (See https://

www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0630.2020.pdf               (last

accessed 10/9/20).) Although these district-wide statistics suggest that cases take a few months

longer to proceed to trial in the Eastern District of Wisconsin, the statistics do not look at the

caseload of specific divisions within each district (i.e., the Austin Division versus the Green Bay

Division). As this Court has noted:

               The Austin Division is one of the busiest divisions in the Western
               District of Texas, which itself is one of the busiest districts in the
               country. In 2014, there were 1097 civil cases filed in Austin . . . .
               Austin has only two active district judges . . . . These figures
               suggest that it would not be a prudent use of judicial resources for
               this Court to resolve a dispute that has no real connection with this
               forum.

Cadle Co. v. Keyser, No. A-14-CV-758 LY, 2015 WL 764256, at *4 (W.D. Tex. Feb. 23, 2015),

report and recommendation adopted, No. 1:14-CV-758-LY, 2015 WL 12670996, at *1 (W.D.

Tex. Mar. 19, 2015).

               2.      Local interest in having localized interests decided at home

       When considering the local interest factor, courts must be mindful of the relevant

connection between the events at issue and the venue. Volkswagen II, 545 F.3d at 317-18. The

district where a party has its principal place of business typically has a stronger local interest in

the adjudication of the case. BNSF Ry. Co. v. OOCL (USA), Inc., 667 F.Supp.2d 703, 712 (N.D.

Tex. 2009). “Jury duty is a burden that ought not to be imposed upon the people of a community

which has no relation to the litigation.” Volkswagen I, 371 F.3d at 206 (citation omitted).




                                                 15
         Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 16 of 18




       Here, there is no relevant connection between the conduct giving rise to this case and the

Western District of Texas.2 Neither the plaintiffs nor American Family has its principal place of

business in the Western District of Texas. No identified witnesses reside in the Western District

of Texas. No evidence from American Family is located within the venue. Instead, the vast

majority of identified witnesses, evidence, and events leading to this case involve Wisconsin. See

Affinity Labs, 2014 WL 10748106, at *3 (“The district where a party has its principal place of

business typically has a stronger local interest in the adjudication of the case.”) (citations

omitted). Therefore, this factor favors transfer.

               3.      Familiarity of the forum with the law that will govern the case

       This factor is neutral. Plaintiffs’ primary claim is brought under the federal Lanham Act,

which all federal district courts are familiar with. Plaintiffs’ Texas common law trademark

infringement and unfair competition claims mirror their federal Lanham Act claim and are

subject to the same analysis. As the Fifth Circuit has ruled:

               We note that Amazing Spaces brought claims under the Lanham
               Act and Texas law. The analysis with respect to Amazing Spaces’s
               claims under the Lanham Act will be dispositive of its
               corresponding claims under Texas law as well. “A trademark
               infringement and unfair competition action under Texas
               common law presents essentially ‘no difference in issues than
               those under federal trademark infringement actions.’” Horseshoe
               Bay Resort Sales Co. v. Lake Lyndon B. Johnson Improvement
               Corp., 53 S.W.3d 799, 806 n. 3 (Tex.App.—Austin 2001, pet.
               denied) (quoting Zapata Corp. v. Zapata Trading Int’l, Inc., 841
               S.W.2d 45, 47 (Tex.App.—Houston [14th Dist.] 1992, no writ)).


2
  Plaintiffs may argue that American Family’s derivation of commissions from this district gives
the citizens of the Western District of Texas a “substantial interest” in having the case tried
locally. However, the Fifth Circuit rejected this type of argument in Volkswagen II. Because
American Family derives commissions throughout the United States, the citizens of the Western
District of Texas have no more or less meaningful connection to this case than any other venue.
See Volkswagen II, 545 F.3d at 318 (stating that it “stretches logic” to say the local interest factor
weighed against transfer where defendant’s product could be purchased in district because such
rationale “could apply virtually to any judicial district or division in the United States”).


                                                    16
         Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 17 of 18




Amazing Spaces, Inc. v. Metro Mini Storage, 608 F.3d 225, 235 n.7 (5th Cir. 2010); see also

Boyd Tech, Inc. v. Boyd Tech, Inc., No. H-18-0972, 2018 WL 3581709, at *4 (S.D. Tex. July 25,

2018) (citing Amazing Spaces, district court applied same analysis to plaintiff’s Lanham Act and

Texas common law trademark infringement and unfair competition claims).

               4.      Avoidance of unnecessary problems of conflict of laws or in the
                       application of foreign law

       The final public interest factor is “the avoidance of unnecessary problems of conflict of

laws [or in] the application of foreign law.” See Volkswagen II, 545 F.3d at 315 (alteration in

original). Given the absence of conflicts of law or foreign law in this case, this factor is neutral.

                                          CONCLUSION

       For the reasons stated, American Family’s motion to transfer should be granted and this

action should be transferred to the Eastern District of Wisconsin, Green Bay Division.

       Dated: October 12, 2020.                FOLEY & LARDNER LLP

                                               /s/ Sara Ann Brown
                                               Sara Ann Brown
                                               Texas State Bar No. 24075773
                                               FOLEY & LARDNER LLP
                                               2021 McKinney Ave., Suite 1600
                                               Dallas, Texas 75201
                                               (214) 999-3000 (telephone)
                                               (214) 999-4667 (facsimile)
                                               sabrown@foley.com

                                               Naikang Tsao (admitted pro hac vice)
                                               FOLEY & LARDNER LLP
                                               150 East Gilman Street
                                               Madison, Wisconsin 53703
                                               (608) 258-4250 (telephone)
                                               (608) 258-4258 (facsimile)
                                               ntsao@foley.com

                                               Attorneys for Defendant American Family
                                               Connect Insurance Agency, Inc.




                                                  17
          Case 1:20-cv-00849-LY Document 13 Filed 10/12/20 Page 18 of 18




                               CERTIFICATE OF CONFERENCE

        Naikang Tsao, counsel for defendant, hereby certifies that on October 12, 2020, he

conferred with Anthony Icenogle, counsel for plaintiffs, regarding the subject matter of the

foregoing motion. The parties could not resolve the issues and plaintiffs oppose the relief

requested by defendant.

                                  CERTIFICATE OF SERVICE

        I hereby certify that, on October 12, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to the parties

that are registered to receive electronic notices in this case, including the following:

                        Anthony Icenogle
                        ICENOGLE & BOGGINS, P.L.L.C.
                        6805 Capital of Texas Hwy. North, Suite 220
                        Austin, Texas 78731
                        anthony@icenoglefirm.com



                                                        /s/ Sara Ann Brown
                                                        Sara Ann Brown




                                                   18
